Citation Nr: 0524522	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  05-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensable evaluation for cardiac arrhythmia 
from April 27, 2004, to February 13, 2005.

Entitlement to an evaluation in excess of 10 percent for 
cardiac arrhythmia from February 14, 2005, forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied a compensable evaluation for cardiac arrhythmia.  
During the course of the appeal, in a rating decision dated 
in May 2005, the RO granted an increased rating, to 10 
percent, with an effective date of February 14, 2005.  
Although an increased evaluation was granted during the 
pending appeal, the case is considered still on appeal for a 
higher evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993), holding that, when a veteran files an NOD as to the 
assignment of a particular rating and requests an increase, 
the RO and the Board are required to construe the appeal as 
an appeal for the maximum benefit allowable by law.

Upon motion by the veteran's representative, this case was 
advanced on the appellate docket by order of a Deputy Vice 
Chairman of the Board in August 2005.


FINDINGS OF FACT

The veteran's service-connected heart condition is manifested 
by episodes of supraventricular tachycardia as documented by 
Holter monitor tests in 2003 and 2005, occurring not in 
excess of 4 times a year.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, to 10 percent, for 
cardiac arrhythmia have been met effective from April 27, 
2004, forward.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7010 (2004).


2.  The criteria for a rating in excess of 10 percent for 
cardiac arrhythmia have not been met from April 27, 2004, 
forward.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7010 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after before the adjudication of his 
increased rating claim, therefore the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a June 2004 letter implementing VA's duty to notify and to 
assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claim, and what the veteran's own responsibilities were 
in accord with the duty to assist.  The June 2004 letter also 
provided full notice as to the VCAA's provisions, including 
the statement, "It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  (Italics in 
original)  In addition, the veteran was advised by virtue of 
November 2004 and February 2005 rating decisions and a 
detailed January 2005 Statement of the Case (SOC), of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  All such notices provided by VA must 
be read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  
Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and to assist him in developing relevant evidence.  In 
order to assure that all statutory duty to assist and notify 
requirements were met, a Supplemental SOC was provided in May 
2005.  Accordingly, the Board finds that no prejudice will 
result from an adjudication of this matter.  Rather, 
remanding this case to the RO for further VCAA development 
would result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
Private medical records have been secured for the file, 
including recent test results dated in February 2005.  For 
its part, VA has done everything reasonably possible to 
assist the veteran, and no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In a May 1969 rating decision, service connection was 
initially granted for cardiac arrhythmia, for which a non-
compensable evaluation was assigned.  The grant was based in 
part on service medical records which reflect that, in May 
1957, the veteran was treated for symptoms of a racing and 
fluttering heart, diagnosed as auricular fibrillation, cause 
unknown. 

Private medical records dated in May 1993 reflect that the 
veteran underwent left heart catheterization, left 
ventriculography, and coronary angiography.  The impressions 
included significant coronary artery disease.

The veteran filed a claim for an increased evaluation for his 
heart condition in April 2004. 

In October 1999, left heart catheterization, coronary 
arteriography, and selective injection of coronary bypass 
grafts were performed.  The post-surgical diagnosis was 
coronary artery disease.




Private medical records of Dr. B. show that, upon stress 
testing conducted in September 2000, a baseline EKG showed 
normal sinus rhythm.  A stress test was negative, and there 
was no chest pain.  The testing was stopped, secondary to 
fatigue.  

In November 2003, the veteran underwent left and right heart 
catheterization, coronary arteriography, and selective 
injections of saphenous vein bypass grafts.  His ejection 
fraction was 60 percent.  X-ray films of the chest taken in 
November 2003 revealed no evidence of acute disease.  Another 
scan performed that month revealed provokable reversible 
ischemia, and left ventricular ejection fractions within 
normal limits, calculated at 66 percent following stress.  
Additional films taken in November 2003 showed no acute 
pleural or parenchymal disease of the chest.  The results of 
a November 2003 echocardiogram revealed generous left 
ventricular size for the veteran's height and weight with 
borderline left ventricular function estimated as 50 percent; 
mild mitral regurgitation and tricuspid valve regurgitation; 
and aortic sclerosis with trace aortic sufficiency, only.  A 
Holter monitor report of Dr. B. dated in December 2003 
documents the veteran's symptoms of palpitations and 
dizziness, as well as clinical indications of 
supraventricular premature beats.  Moderate premature atrial 
contractions, with supraventricular tachycardia at rates of 
150-60, were also noted.

A VA examination of the heart was conducted in July 2004, 
without review of the claims folder.  The veteran stated that 
he had no recent angina, but did have shortness of breath on 
slight exertion.  On physical examination, the lungs were 
clear.  An EKG showed sinus at 67 with non-specific changes.  
The diagnosis was arteriosclerotic heart disease with a 
history of paroxysmal atrial tachycardia, with cardiac status 
and prognosis guarded, with METS (metabolic equivalents) 
estimated as no more than 3-4.  X-ray films of the chest 
showed that the heart was unenlarged and that there was no 
evidence of active infiltrate or effusion.  Arteriosclerotic 
heart disease was noted within the thoracic aorta and 
coronary arteries.  


In a November 2004 rating decision, a compensable evaluation 
for cardiac arrhythmia was denied.  The decision explained 
that the evidence of on-going treatment for coronary artery 
disease was not determined to be related to military service, 
and noted that recent treatment records did not show 
treatment for cardiac arrhythmia or irregular heartbeat, nor 
were these shown by the 2004 VA examination.

A February 2005 Holter monitor report of Dr. B. again 
documents an episode of supraventricular tachycardia (SVT).  

In March 2005, Dr. B. issued a medical statement indicating 
that the veteran had a long-standing history of coronary 
artery disease with previous bypass grafting, as well as 
paroxysmal atrial fibrillation and SVT.  It was noted that he 
was on Rythmol for treatment of SVT, and that a recent Holter 
monitor showed recurrent episodes of SVT.  It was noted that 
he was actively being treated for cardiac arrhythmias.  

As noted in the Introduction, above, in a May 2005 rating 
decision the RO granted a 10 percent evaluation for cardiac 
arrhythmia under Diagnostic Code (DC 7010), effective from 
February 14, 2005, based upon the results of a Holter monitor 
report issued on that date.

III.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  


In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder, in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

IV.  Analysis

The RO has assigned a 10 percent rating for the veteran's 
cardiac arrhythmia in accordance with the criteria set forth 
in the Schedule for Rating Disabilities, effective from 
February 14, 2005.  38 C.F.R. § 4.104, Diagnostic Code 7010.  
A noncompensable evaluation for cardiac arrhythmia has been 
assigned by the RO from April 27, 2004, (the date of the 
claim for an increased evaluation) through February 13, 2005.  

Under the current Diagnostic Code 7010, a 10 percent 
evaluation is warranted for supraventricular arrhythmias with 
permanent atrial fibrillation (lone atrial fibrillation), or 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by electrocardiogram or Holter monitor.  A 30 percent 
evaluation is warranted for supraventricular arrhythmias with 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by electrogram or Holter monitor.  38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2004).

In this regard, reports from Dr. B. indicate that the veteran 
underwent Holter monitor tests in 2003 and 2005, and that at 
both times there were indications of SVT (supraventricular 
tachycardia).  In a March 2005 medical statement Dr. B. noted 
that the veteran had a history of SVT and that a recent 
Holter monitor had revealed recurrent episodes of SVT.  

Based upon this evidence, it appears that DC 7010 represents 
the most appropriate rating criteria in this matter, and that 
a 10 percent evaluation is warranted effective from April 27, 
2004, in conjunction with findings consistent with 1 to 4 
episodes a year of SVT as documented by ECG or Holter 
monitor.  


However, the evidence of record does not support a finding 
that a 30 percent evaluation is warranted under DC 7010, 
inasmuch as more than four episodes of paroxysmal atrial 
fibrillation or SVT documented by electrocardiogram or Holter 
monitor are not shown.  

The Board has also considered the rating criteria of DC 7011, 
under which a 10 percent rating is warranted for sustained 
ventricular arrhythmias when a workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or when continuous 
medication is required.  A 30 percent rating is warranted 
when a workload of greater than 5 METs, but not greater than 
7 METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope; or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  

The evidence of record is not consistent with the assignment 
of an evaluation in excess of 10 percent under this DC 7011.  
In this regard, the Board points that a July 2004 VA 
examination report reflects that METS were estimated as no 
more than 3-4.  However, this is not a sufficient basis for 
an increased rating under DC 7011; inasmuch as testing as 
measured by METs was not actually accomplished by VA, this 
finding was only an estimate.  Moreover, the required 
additional symptomatology such as dyspnea, fatigue, angina, 
and dizziness, was consequently not shown.  The Board also 
points out that evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray has not been 
shown, nor have ejection fractions been shown between 30 and 
50 percent.  

The Board finds the current findings consistent with a 10 
percent evaluation under DC 7010 for the veteran's heart 
condition, effective from April 27, 2004, and the appeal is 
granted to this extent (with respect to the assigned 
effective date).  However, the preponderance of the evidence 
is against a rating higher than that awarded herein, and, 
accordingly, an evaluation in excess of 10 percent must be 
denied.  38 C.F.R. § 4.7; see 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 10 percent evaluation for cardiac arrhythmia 
from April 27, 2004, forward is granted, subject to 
regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
cardiac arrhythmia from April 27, 2004, forward is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


